     Case 2:20-cr-00054 Document 38 Filed 05/20/20 Page 1 of 3 PageID #: 158



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV



        SUPPLEMENTAL RESPONSE OF THE UNITED STATES OF AMERICA
           TO DEFENDANT'S STANDARD DISCOVERY REQUESTS, AND
        REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

       Pursuant    to   Rule   16   of   the    Federal   Rules   of   Criminal

Procedure, Rule 16.1(a) of the Local Rules of Criminal Procedure,

and the Arraignment Order and Standard Discovery Request entered

by the Court in this case on March 16, 2020, the United States of

America, by counsel, herewith responds to each of defendant's

Standard Discovery Requests as follows:

       Preliminary Response:

       In this case, the United States provides expansive discovery,

which has been made available through an online file-sharing

service, USAfx, as outlined below:

     Request E: Permit the defendant to inspect and to copy or
photograph books, papers, documents, data, photographs, tangible
objects, building or places, or copies or portions of any of those
items, if the item is within the government's possession, custody
or control, and (i) the item is material to preparing the defense;
(ii) the government intends to use the item in its case-in-chief
at trial; or (iii) the item was obtained from or belongs to
defendant. [Fed. R. Crim. P. 16(a)(1)(E)]
       Response:    The United States has disclosed:
   Case 2:20-cr-00054 Document 38 Filed 05/20/20 Page 2 of 3 PageID #: 159



  1. Certified Inventory of Evidence.

  2. Seized device downloads.

     Request M: Provide notice to defendant of the government's
intention to use evidence pursuant to Rule 12(b)(4)(B) of the
Federal Rules of Criminal Procedure.
     Response:     The United States reserves the right to use all

information and evidence disclosed herein or made available for

inspection   and   copying    pursuant    to   this   Response    and   such

information and evidence which may be discovered and finally

provided to defendant.

     Any discovery provided that is not mandated by Court order,

the Federal Rules of Criminal Procedure, federal statute or federal

case law, is provided voluntarily as a matter of discretion solely

to expedite and facilitate litigation of this case.


      REQUEST OF THE UNITED STATES FOR RECIPROCAL DISCOVERY

     Pursuant to Rules 16.1(b) and 16.1(d) of the Local Rules of

Criminal Procedure, the United States of America requests that

defendant provide all applicable reciprocal discovery within 14

days of the service of this response and the provision of materials

requested by defendant in the Standard Discovery Request.


                                   Respectfully submitted,

                                   UNITED STATES OF AMERICA

                                   MICHAEL B. STUART
                                   United States Attorney
                                     2
   Case 2:20-cr-00054 Document 38 Filed 05/20/20 Page 3 of 3 PageID #: 160




                                    s/Andrew J. Tessman
                                    ANDREW J. TESSMAN
                                    Assistant United States Attorney
                                    WV State Bar No. 13734
                                    300 Virginia Street, East, Room 4000
                                    Charleston, WV 25301
                                    Telephone: 304-345-2200
                                    Fax: 304-347-5104
                                    E-mail: andrew.tessman@usdoj.gov


                         CERTIFICATE OF SERVICE

     It   is   hereby   certified   that    the    foregoing   “SUPPLEMENTAL

RESPONSE OF THE UNITED STATES OF AMERICA TO DEFENDANT'S STANDARD

DISCOVERY REQUESTS, AND REQUEST OF THE UNITED STATES FOR RECIPROCAL

DISCOVERY,” has been electronically filed and service has been

made on opposing counsel by virtue of such electronic filing this

19th day of May, 2020 to:

     Rachel Zimarowski
     Assistant Federal Public Defender
     Counsel for Defendant
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25301


                                           By:    s/ Andrew J. Tessman




                                      3
